Citation Nr: 1235525	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-42 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus, also claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2012, the Veteran testified at the RO before the undersigned.  A transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that there are additional documents that are not contained in the paper claims file.  However, they were reviewed by the RO prior to the issuance of the April 2012 supplemental statement of the case and by the Board prior to promulgating this decision.

The Board has recharacterized the service connection claim as one that includes secondary service connection, because it has been reasonably raised by the record.  The RO considered the applicability of secondary service connection in the October 2009 statement of the case.  Therefore, there is no prejudice to the Veteran for the Board to consider this theory of entitlement.


FINDINGS OF FACT

1.  Service connection for tinnitus was denied in an October 2006 rating decision, in which the RO stated that there was no evidence of in-service complaints of tinnitus or a post-service diagnosis of tinnitus.

2.  The Veteran was notified of the rating decision that same month and did not appeal.

3.  Evidence added to the record since the October 2006 rating decision includes an August 2008 private treatment record showing that the Veteran had tinnitus in the left ear.  This evidence is not cumulative or redundant of the evidence previously of record and relates to the unestablished fact of whether the Veteran has a current diagnosis of tinnitus.

4.  Tinnitus was not manifest during service and is not related to the Veteran's active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for tinnitus has been received, and the claim is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Tinnitus was not incurred in or aggravated by service, to include as secondary to any service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, notice dated in December 2008 informed the Veteran of what the evidence needed to show to substantiate his claim, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  The letter informed him of how to substantiate his service-connection claim.  The letter also provided the Veteran with notice with regard to the assignment of effective dates and disability ratings, pursuant to the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was then initially adjudicated in February 2009.

While the Veteran did not receive notice specific to substantiating secondary service connection claims, the Board finds that the absence of this notice is harmless error.  The Veteran is not service connected for any disability, and no other claims are pending before the RO or the Board.  Therefore, this theory of entitlement is not available to the Veteran.  As such, the resolution of the Veteran's claim is entirely dependent upon the application of relevant statutes and regulations rather than the facts, and no notice or assistance is required as to this theory of entitlement.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Given the fully favorable decision with regard to the application to reopen the claim of entitlement to service connection for tinnitus, the Board finds that any discussion of the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) is unnecessary.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA has obtained the Veteran's service treatment records as well as all VA and private treatment records identified by the Veteran.  The Veteran was also afforded a VA examination with regard to his claim in February 2009, which was supplemented by a June 2009 addendum.  Taken together, the February 2009 examination and June 2009 addendum show that an examination was conducted by a hearing specialist, who reviewed the claims file, took history from the Veteran, conducted a thorough examination, and provided a conclusion based upon a rationale.  As such, the examination and addendum, taken together, are adequate.

Given the above, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran has contended that he has tinnitus related to his active service.

In an October 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  The RO indicated that there was no evidence of complaints of tinnitus in service and no evidence of a current diagnosis of tinnitus.  The Veteran did not initiate an appeal of this decision.

The evidence in the claims file prior to the October 2006 rating decision includes the Veteran's service treatment records.  They contain one entry noting "post-noise tinnitus" and several entries showing complaints of hearing loss.  There were no post-service medical records containing a diagnosis or complaint of tinnitus that were associated with the claims file prior to the October 2006 rating decision.

Since the October 2006 rating decision, the Veteran has again asserted that he has tinnitus that is related to his period of active service.  In conjunction with his claim, the Veteran submitted an August 2008 record from his private treating physician, which notes that the Veteran has had tinnitus in his left ear.

This August 2008 record contains a documented diagnosis of tinnitus, which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for tinnitus.  As such, the Veteran's claim is reopened, and the appeal is granted to that extent.


III.  Service Connection for Tinnitus

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

Where a chronic disease is shown in service, or within the presumptive period under 38 C.F.R. § 3.307  so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean, however, that any manifestation in service will necessarily permit service connection.  Showing chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran has alleged that he incurred exposure to excessive noise while fighting in combat in Vietnam.  While the Veteran's DD Form 214 does not contain medals indicative of combat service, it does indicate that the Veteran was a combat engineer during his duty.  Nevertheless, the Board accepts as credible the Veteran's description of noise exposure in service, along with his statements that he experienced tinnitus during his service.  38 U.S.C.A. § 1154(b) (West 2002). 

The Veteran's DD Form 214 indicates that he had service in Vietnam for more than eleven months.  His military occupational specialty was as a combat engineer.

A February 1966 service treatment record indicates that the Veteran complained of pain in his left ear for the past three days, since he was on the firing range.  He had deafness in the right ear since an infection at age nine.  The impression was "post-noise tinnitus."  He was also noted to have myringitis and otitis externa in the left ear.

March 1966 service records show that the Veteran was put on profile and was not to be given any assignment involving habitual or frequent exposure to loud noises or the firing of weapons due to findings of right-ear hearing loss.

Upon examination for separation in December 1968, the Veteran was noted to have low frequency hearing loss on the right and no other ear disabilities.  The Veteran reported a history of ear trouble with no further explanation given.

In January 1968, the Veteran filed his original claim for VA benefits, which sought service connection for right-ear hearing loss only.

In March 1969, the Veteran underwent VA examination for hearing loss and did not report the presence of tinnitus.

A 1971 private treatment record shows that the Veteran complained of redness and aching in his left ear.  It was washed out.

The Veteran subsequently sought service connection for right-ear hearing loss on several occasions in October 1982, December 1982, and March 1987 but did not raise a claim regarding tinnitus or complain of any symptoms associated with tinnitus at that time.

In an April 1989 written statement, the Veteran reported that he served in Vietnam for one year under combat conditions.  He stated that he was exposed to artillery small arms fire and mortar barrages.

During an August 1989 RO hearing, the Veteran reported that he experienced noises in his right ear during service.

On his February 2006 claim, the Veteran reported that his tinnitus began in February 1967.

In an August 2008 written statement, the Veteran's private physician indicated that the Veteran has had longstanding hearing loss in the right ear following noise exposure.  He has had tinnitus in the left ear.  A recent MRI scan did not reveal any cerebellophontine angle lesion as the explanation for his tinnitus.  His hearing loss was the explanation for his tinnitus.

In February 2009, the Veteran underwent VA examination.  The Veteran reported tinnitus since service.  He reported noise exposure in service and as a machinist after service.  The Veteran's claims file was reviewed.  Testing during service shows that the Veteran did not have hearing damage while in service.  Based on this testing, it was the examiner's opinion that the Veteran's reported tinnitus is less likely as not caused by or a result of noise exposure while in service.

In a June 2009 addendum, the VA examiner opined that, regardless of complaints of tinnitus in service, if there was no evidence of hearing damage while in service, then tinnitus is most likely not due to loud noise exposure, as there is no hearing loss.  The Veteran may have had temporary tinnitus immediately following noise exposure in service.  However, if there was no evidence of permanent hearing damage as a result of noise exposure, then it is less likely as not that tinnitus is related to noise exposure while in service.  There was no evidence of hearing damage during service.  The examiner opined that tinnitus was most likely due to post-service occupational and/or recreational noise exposure or other post-service etiologies.

During his August 2012 Board hearing, the Veteran reported that he first experienced tinnitus right after basic training.  He then described his current symptoms.  He stated that he only filed claims for hearing loss because no one ever said anything to him about tinnitus prior to 1984.

In assessing the Veteran's claims, the Board notes that the Veteran is certainly competent to report that he experienced noise in his ears, as this is a symptom that is within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, he reported tinnitus during his examination, and a veteran is competent to report such a disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, as stated above, the Veteran is certainly competent to report as to his symptomatology and its history.  However, the Veteran's statements regarding the history of his tinnitus are inconsistent and contradictory.

While there is one episode of a finding of tinnitus in service, the Veteran did not report the presence of this symptom or disability at separation or when examined by VA for benefit purposes in March 1969, very shortly after separation.  He also filed numerous claims regarding hearing loss in his right ear without raising a claim regarding tinnitus.  Silence here, when the Veteran is otherwise affirmatively speaking, constitutes negative evidence.  During his August 1989 RO hearing, the Veteran reported having experienced noise in his ears during service but did not state that it continued since then or that he currently experienced that symptom.  The August 2008 private record does not indicate that the Veteran reported a history of tinnitus since service.  The Veteran does not report a history of tinnitus continuous since service until he was examined in conjunction with the current claim in February 2009.  This one notation contradicts all of the other evidence of record, which shows that the Veteran repeatedly sought treatment and VA benefits for hearing loss but never initiated a claim for tinnitus or complained of post-service noise in his ears until he filed his claim in February 2006.  As such, the Board finds that all of the contemporaneous evidence is more probative with regard to continuity of symptomatology than the Veteran's one report on VA examination in February 2009.  Therefore, the Veteran's report during the February 2009 VA examination is not credible, and continuity of tinnitus symptomatology since separation is not shown by the competent and credible evidence of record.

As such, the Board must turn to the question of whether the Veteran manifested a chronic disability in service that is related to his current diagnosis of tinnitus.  

The Veteran has certainly asserted that his tinnitus is related to service.  As noted above, the Board finds the Veteran's description of in-service noise exposure to be competent and credible.  However, he is not competent to provide an opinion as to the etiology of his current complaints of tinnitus, since this is not lay-observable in the absence of credible evidence of continuity of symptomatology.  See Jandreau v. Nicholson, 492 F. 3d at 1376-77; Buchanan v. Nicholson, 451 F. 3d at 1337.

In this case, the August 2008 opinion from the Veteran's private physician does not support his claim.  The physician does not relate the Veteran's tinnitus to service or discuss the Veteran's active service in any way.  The physician only states that the Veteran's hearing loss is the explanation for his tinnitus.  The Veteran has not been awarded service connection for hearing loss, a claim which he has sought but which has been denied on several occasions.  A claim of entitlement to service connection is not currently on appeal before the RO or the Board and has not been raised by the Veteran since it was last denied in October 2006.  In fact, the Veteran has no service-connected disabilities.  Therefore, this theory of entitlement-that of secondary service connection-is not available to him.  This is the only theory addressed in the August 2008 private opinion.

The Board finds that the February 2009 VA examination report, along with the June 2009 addendum is adequate and highly probative evidence on the question of whether the Veteran has tinnitus that is related to service.  The examiner reviewed the claims file and thoroughly explained his conclusion, to include references to the Veteran's in-service notation of tinnitus and his audiological examinations during service.  The rationale is consistent with and supported by the evidence in the service treatment records as well as the claims file.  There is no competent evidence of record stating otherwise.  As the evidence preponderates against the Veteran's claim, it must be denied. 

After a review of the record, the Board concludes that the preponderance of the evidence is against a finding that service connection is warranted for tinnitus, to include on a secondary basis.  As such, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus, also claimed as secondary to service-connected disability, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


